912 A.2d 479 (2006)
280 Conn. 942
SUFFIELD DEVELOPMENT ASSOCIATES LIMITED PARTNERSHIP
v.
NATIONAL LOAN INVESTORS, L.P., et al.
Supreme Court of Connecticut.
Decided November 29, 2006.
Barbara A. Frederick, Hartford, in support of the petition.
Kerry M. Wisser and Nathan A. Schatz, West Hartford, in opposition.
The petition by the defendants Berman and Sable and James W. Oliver for certification for appeal from the Appellate Court, 97 Conn.App. 541, 905 A.2d 1214 (2006), is denied.
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.